In an action to foreclose a mortgage, the defendants appeal from an order of the Supreme Court, Suffolk County (Rohl, J.), dated May 30, 1996, which, inter alia, denied their motion to vacate a judgment of foreclosure and sale entered against them.
Ordered that the order is affirmed, with costs.
The Supreme Court’s determination as to credibility at the hearing to determine whether the defendants had been served with process in the action is entitled to great deference on appeal, since it had the opportunity to see and hear the witnesses. Based upon that determination, the Supreme Court properly determined that the plaintiff obtained jurisdiction over the defendants (see, Citibank v Baronat, 238 AD2d 369; Brooklyn Union Gas Co. v Arrao, 100 AD2d 949; cf., Wern v D'Allessandro, 219 AD2d 646).
The defendants’ remaining contentions are academic in light of this determination. Joy, J. P., Goldstein, Florio and Luciano, JJ., concur.